DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed rotation direction and eye of the impeller must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.
The abstract of the disclosure is objected to because it contains phrases which can be implied (such as “This invention relates to”, and “The essence of this invention consists in”).  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claims 1-9 are objected to because of the following informalities:  
In claims 1-9 line 1 “characterised by” should be changes to --characterized by-- to correct the misspelling.
In claim 1 line 3, “being in the 40°-90° range” would be clearer if written as           --being in a range of 40°-90°--.

In claim 1 line 4, “the vanes to inclined” would be clearer if written as --the vanes are inclined--.
In claim 2 line 3, “being in the 80°-90° range” would be clearer if written as           --being in a range of 80°-90°--.
In claim 3 line 3, “being within the 10°-25° range” would be clearer if written as           --being within a range of 10°-25°--.
In claim 4 line 3, “being within the 12°-15° range” would be clearer if written as           --being within a range of 12°-15°--.
In claim 4 lines 4-5, “being within the 80°-90° range” would be clearer if written as           --being within a range of 80°-90°--.
In claim 7 lines 4-5, “being in the 40°-90° range. range.” would be clearer if written as --being within a range of 40°-90°--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the angle between the line tangent to the trialing edge” in lines 1-2.  There is insufficient antecedent basis for “the angle”, “the line” and “the training edge” limitation in the claim.  The examiner notes that in further interpreting the claims, it is assumed that what is meant is --an angle between a line tangent to a trialing edge--.
Claim 1 recites the limitation "the vanes” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  The examiner notes that in further interpreting the claims, it is assumed that what is meant is --vanes --.
Claim 1 recites the limitation "the line tangent to the circumference of the impeller” in lines 2-3.  There is insufficient antecedent basis for “the line” and “the circumference of the impeller” limitation in the claim.  Furthermore, it is unclear what is meant by this recitation.  The examiner notes that in further interpreting the claims, it is assumed that what is meant is --a line tangent to a circumference of the impeller at a radius of the trailing edge--.  Similarity, in claim 2 line 3, “impeller being” should be changed to --impeller at the radius of the trailing edge being--.
Claim 1 recites the limitation "the shape” in line 3.  There is insufficient antecedent basis for this limitation in the claim.  The examiner notes that in further interpreting the claims, it is assumed that what is meant is --a shape--.

Claim 1 recites the limitation "the eye of the impeller” in line 5.  There is insufficient antecedent basis for this limitation in the claim.  The examiner notes that in further interpreting the claims, it is assumed that what is meant is --an eye of the impeller--.
Claim 2 line 2 recites “a vane” but claim 1, from which claim 2 depends, already recites “vanes”, so it is unclear if “a vane” in claim 2 is the same or different from the “vanes” in claim 1.  The examiner notes that in further interpreting the claims, it is assumed that they are the same and claim 2 should instead recite --the vanes--.
Claim 3 recites “the angle between the line tangent to the leading edge of a vane and the line tangent to the circumference of the impeller” in lines 1-3.  The recitation of “the angle”, “the line”, and “the leading edge” lack antecedent basis in the claim.  Claim 1, from which claim 3 depends, already recites “vanes”, so it is unclear if “a vane” in claim 3 is the same or different from the “vanes” in claim 1.  Furthermore, it is unclear what is meant by this recitation.  The examiner notes that in further interpreting the claims, it is assumed that what is meant is --an angle between a line tangent to a leading edge of the vanes and the line tangent to the circumference of the impeller at a radius of the leading edge--.
Claim 4 recites “the angle between the line tangent to the leading edge of a vane and the line tangent to the circumference of the impeller” in lines 1-3.  Claim 1, from 
Claim 6 recites the limitation "the length of the auxiliary vanes” in lines 1-2 and “the length of the main vanes” in line 2.  There is insufficient antecedent basis for these limitations in the claim.  The examiner notes that in further interpreting the claims, it is assumed that what is meant is --a length of the auxiliary vanes-- in lines 1-2 and --a length of the main vanes-- in line 2.
Claim 7 recites “the angle between the line tangent to the outlet of the auxiliary vanes and the line tangent to the circumference of the impeller” in lines 1-3.  There is insufficient antecedent basis for these limitations in the claim and it is unclear what is meant.  The examiner notes that in further interpreting the claims, it is assumed that what is meant is --an angle between a line tangent to an outlet of the auxiliary vanes and a line tangent to a circumference of the impeller at a radius of the outlet of the auxiliary vanes--.
Claim 9 recites the limitation "the length of the additional auxiliary vanes” in lines 1-2 and “the length of the auxiliary vanes” in lines 1-2.  There is insufficient antecedent basis for these limitations in the claim.  The examiner notes that in further interpreting 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication 2016/0319822 to Niu.
Niu discloses an impeller (3) of a centrifugal pump (100), characterized by 
an angle (β2’) between a line tangent to a trailing edge of vanes (31) and a line tangent to the circumference of the impeller (3) at a radius of the trailing edge being in a range of 40°-90°, while the shape of the vanes (31) corresponds to second order-surfaces, such that the vanes (31) are inclined towards an impeller rotation direction and stretched towards an eye (center) of the impeller (3) (Figures 1-5; paragraphs [0033]], [0034] and [0040], wherein the disclosed angle β2’ is between 20° and 90° which comprises the claimed range of 40°-90°),
characterized by the angle (β2’) between the line tangent to the trailing edge of the vanes (31) and the line tangent to the circumference of the impeller (3) at a radius of the trailing edge being in a range of 80°-90° (Figures 1-5; paragraphs [0033]], [0034] and [0040], wherein the disclosed angle β2’ is between 20° and 90° which comprises the claimed range of 80°-90°),

characterized by the angle between the line tangent to the leading edge of the vanes and the line tangent to the circumference of the impeller at the radius of the leading edge being within a range of 12°-15° °(Figures 1-5; paragraphs [0033]], [0034] and [0040], wherein it is shown that the vane is curved in such a way near the center of the impeller that at some length of the vane along the leading edge, the claimed angle must be in the claimed range of 10°-25°) and the angle between the line tangent to the trailing edge of the vanes (31) and the line tangent to the circumference of the impeller (3) at a radius of the trailing edge being within a range of 80°-90° (Figures 1-5; paragraphs [0033]], [0034] and [0040], wherein the disclosed angle β2’ is between 20° and 90° which comprises the claimed range of 80°-90°).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2016/0319822 to Niu in view of U. S. Patent Publication 2013/0183155 to Stoicescu.
Niu teaches all the limitations of claim 1, as detailed above, but does not teach a row of auxiliary vanes or a row of additional auxiliary vanes.  Stoicescu teaches an impeller characterized by containing a row of auxiliary vanes (54) and an additional row of auxiliary vanes (56) (Fig. 4; paragraph [0025]), and characterized by an angle between a line tangent to an outlet of the auxiliary vanes (54) and a line tangent to a circumference of the impeller (3) at the radius of the outlet of the auxiliary vanes (54) (Fig. 4, wherein the claimed angle is clearly shown to be in the claimed range; paragraph [0025]).
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify the impeller taught by Niu with the auxiliary vanes taught by Stoicescu in order to design the impeller to “impart the required amount of work into the fluid with minimal viscous drag and without introducing eddies, or flow separation” (paragraph [0025]).
Stoicescu does not teach a length of the auxiliary vanes being 40-60% of a length of the main vanes.  However, Stoicescu teaches that the length of the vane is one of the variables used in designing the impeller to “impart the required amount of work into the fluid with minimal viscous drag and without introducing eddies, or flow separation” (paragraph [0025]), and therefore the length of the vanes is a result effective variable.  It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to make a length of the auxiliary vanes 40-In re Aller, 105 USPQ 233) and, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nomoto and Westphal teach formulas for determining the angle between the leading edge and the circumference at the radius of the leading edge which can be satisfied to achieve an angle within the claimed range.  Sargent teaches an impeller wherein the angle between the leading edge and the circumference at the radius of the leading edge is in the claimed range.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN MATTHEW LETTMAN whose telephone number is (571)270-7860. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRYAN M LETTMAN/Primary Examiner, Art Unit 3746